3DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 25, 2021 has been entered.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 6, 9, 10, 12, 13, 32 and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koyama (US 2006/0191715) in view of Kwon (US 2015/0223342), in view of Tseng (US 2010/0215927), and Su (US 2016/0143149).
Regarding claim 1, Koyama, figure 1, discloses an embedded trace substrate comprising: a first metal layer (layer forming pattern 14a); a first dielectric layer (13) disposed below the first metal layer and comprising a first dielectric material (adhesive 
Koyama does not explicitly disclose the second dielectric material of the second dielectric layer is stiffer than the first dielectric material of the first dielectric layer.
However, insulating layer 12 is the core layer, and has to be more stiffer, than that of the adhesive layer, whose function is to merely increase the adhesion, to have the desired strength of the board.
Kwon, figure 11, discloses a substrate comprising: a first metal layer (113); a first dielectric layer (an adhesive layer 114) disposed below the first metal layer and comprising a first dielectric material (adhesive material, the specific detail is not disclosed); a second dielectric layer (120) disposed below the first dielectric layer and comprising a second dielectric material (resin material and glass fiber, paragraph 0030), wherein the second dielectric material of the second dielectric layer is stiffer than the 
Tseng, figure 1, discloses a circuit board with first metal layer (layer forming pattern circuit 140), a first dielectric layer (110), and a second dielectric layer (120), with the second layer having glass fiber (130), increasing the stiffness (paragraph 0024).
Su, figure 1 discloses an embedded trace substrate comprising: a first metal layer (layer forming element 13); a first dielectric layer (10) disposed below the first metal layer and comprising a first dielectric material (see figure dielectric material including hydrophobic material, paragraph 0018); a second dielectric layer (11) disposed below the first dielectric layer and comprising a second dielectric material (paragraph 0020), wherein the second dielectric material of the second dielectric layer is stiffer than the first dielectric material of the first dielectric layer (obvious as it include fibers including filler, paragraph 0020). 
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of effective filing date of the application to provide the substrate of Koyama with the second dielectric material of the second dielectric layer is stiffer than the first dielectric material of the first dielectric layer, as taught by Kwon, Tseng, and Su, in order to have enhanced strength of the substrate.

Regarding claim 2, the modified substrate of Koyama further discloses wherein the first dielectric layer has a first thickness and wherein the second dielectric layer has a second thickness, the second thickness being greater than the first thickness (as explained above / applied to claim 1). 

Regarding claim 3, the modified substrate of Koyama further discloses 
wherein the first thickness of the first dielectric layer is between 5 µm and 25 µm (as explained above / applied to claim 1). 

Regarding claim 4, the modified substrate of Koyama further discloses wherein the second thickness of the second dielectric layer is between 30 µm and 60 µm (not explicitly disclosed but obvious to select the thickness to have desired strength). 
Additionally, it has been held that where the general conditions of claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Therefore, Koyama meets the limitations.

Regarding claim 6, the modified substrate of Koyama further discloses wherein the combined thickness of the first dielectric layer and the second dielectric layer between the first and second metal layers is no greater than 55 µm (obvious as applied to claim 1 above).  

Regarding claim 9, the modified substrate of Koyama further discloses wherein the second dielectric material of the second dielectric layer is a glass-woven material (obvious as disclosed by Tseng, ¶0027, 0028, Su, ¶0020, in order to have desired strength and insulating properties). 
In re Leshin, 227 F.2 197, 125 USPQ 416 (CCPA 1960).

Regarding claim 10, the modified substrate of Koyama further discloses 
wherein the second dielectric material of the second dielectric layer is a fiberglass material (obvious as disclosed by Su, ¶0020, and Kwon, ¶0030, in order to have desired strength and insulating properties). 
 Additionally, it has been held to be within the general skill of a worker in the art to select a known material of the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 227 F.2 197, 125 USPQ 416 (CCPA 1960).

Regarding claim 12, the modified substrate of Koyama further discloses wherein at least one of the first metal layer or the second metal layer comprises a plurality of traces and wherein a line width/space (L/S) ratio supported by the embedded trace substrate, based on a minimum line width of the traces and a minimum space between adjacent traces, is 6 µm /8 µm (not disclosed but obvious to selected width and spacing in order to have desired density and isolation between the traces).  
Additionally, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).



Regarding claim 32, the modified substrate of Koyama further discloses wherein the first thickness of the first dielectric layer is between 5 µm and 25 µm and wherein the second thickness of the second dielectric layer is between 30 µm and 60 µm (obvious as applied to claim 3 and 4). 

Regarding claim 33, the modified substrate of Koyama further discloses wherein the first dielectric material of the first dielectric layer comprises Ajinomoto build-up film (ABF) or pre-impregnated (prepreg) material (obvious as applied to claim 10 above, Su, ¶0020, and Kwon, ¶0030, in order to have desired strength and insulating properties).

Claims 21-23 and 27-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over the modified substrate of Koyama, as applied to claim 1 above, and further in view of Swaminathan (US 2016/0044786), Appelt (US 2010/0288541), and Cheng (US 8,723,050).
Regarding claim 21, the modified substrate of Koyama discloses an embedded trace substrate comprising: a first metal layer;Application No. 16/819,732Docket No: QUAL/192797USAmendment dated June 25, 2021 Amendment accompanying RCEa first dielectric layer disposed below the first metal layer and comprising a first dielectric material, wherein the first dielectric material of the first dielectric layer comprises solder resist (see explanation below) and 
Koyama does not disclose wherein the first dielectric material of the first dielectric layer comprises solder resist.
However, dielectric layer formed of solder resist is old and known in the art.
Swaminathan, figure 1, discloses package substrate with dielectric layers (102A-102C) formed on solder resist (paragraph 0012).
Appelt (US 2010/0288541), figure 10B, discloses package substrate with the dielectric layer (402’) formed on solder resist (0072).
Cheng (US 8,723,050), figure 4, discloses a substrate with dielectric layer (113) formed of solder resist (column 2, line 33-45).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of effective filing date of the application to provide the board of Su with the first dielectric material of the first dielectric layer comprises solder resist, as taught by 
Additionally, it has been held to be within the general skill of a worker in the art to select a known material of the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 227 F.2 197, 125 USPQ 416 (CCPA 1960).

Regarding claim 22, the modified substrate of Koyama further discloses 
wherein the first dielectric layer has a first thickness and wherein the second dielectric layer has a second thickness, the second thickness being greater than the first thickness (obvious as applied to claim 2 above).  

Regarding claim 23, the modified substrate of Koyama further discloses wherein the first thickness of the first dielectric layer is between 5 µm and 25 µm and wherein the second thickness of the second dielectric layer is between 30 µm and 60 µm (obvious as applied to claim 3 and 4 above).  

Regarding claim 27, the modified substrate of Koyama further discloses wherein the second dielectric material of the second dielectric layer is a glass-woven material (obvious as applied to claim 9 above).  

Regarding claim 28, the modified substrate of Koyama further discloses wherein the second dielectric material of the second dielectric layer is a fiberglass material (obvious as applied to claim 10 above). 

Regarding claim 29, the modified substrate of Koyama further discloses 
wherein the first thickness of the first dielectric layer is between 5 µm and 25 µm (as applied claim 3 above).  

Regarding claim 30, the modified substrate of Koyama further discloses 
wherein the second thickness of the second dielectric layer is between 30 µm and 60 µm (obvious as applied to claim 4 above).  

Regarding claim 31, the modified substrate of Koyama further discloses wherein at least one of the first metal layer or the second metal layer comprises a plurality of traces, wherein the embedded trace substrate has a line width/space (L/S) ratio of 6 µm /8 µm, and wherein the L/S ratio is based on a minimum line width of the traces and a minimum space between adjacent traces in the plurality of traces (obvious as applied to claim 12 above). 

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lee (US 2014/00343359), figure 1, discloses a substrate with a first metal layer (layer forming element 160), a first dielectric layer (132), and a second dielectric layer (131) below the first dielectric layer, wherein the first metal layer is partially embedded in the first dielectric layer.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISHWARBHAI B PATEL whose telephone number is (571)272-1933.  The examiner can normally be reached on generally: 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Thompson can be reached on 571 272 2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/ISHWARBHAI B PATEL/           Primary Examiner, Art Unit 2847 
                                                                                                                                                                                            IBP / September 21, 2021